Citation Nr: 1042174	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-03 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that denied the benefits sought on appeal.  In June 2010, 
the Veteran testified before the Board at a hearing held at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

An October 2009 VA treatment record indicates that the Veteran is 
in receipt of benefits from the Social Security Administration 
(SSA).  Since the SSA decision and the records upon which that 
grant of benefits was based are not included in the claims folder 
and may be relevant to the claims on appeal, those records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, It appears to the Board that additional treatment 
records may be outstanding.  A review of the claims file shows 
that the most recent VA medical records are dated in June 2010.  
To aid in adjudication, any subsequent VA medical records should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was afforded VA PTSD examinations in June 2008.  VA's 
duty to assist includes a duty to provide a medical examination 
or obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not overly remote, because updated VA treatment 
records and SSA records have been requested, the prudent and 
thorough course of action is to afford the Veteran a VA 
examination to ascertain the current nature and severity of his 
PTSD.

In February 2009, the Veteran suggested that he is currently 
unemployed due to his service-connected PTSD.  A TDIU claim is 
part of an increased rating claim when that claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the issue of entitlement to a TDIU rating has been raised 
by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 10 percent disability rating for 
PTSD.  Currently, the combined disability rating is 10 percent.  
38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  
Therefore, the Veteran does not currently meet the minimum 
schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) 
(2010).  However, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) (2010).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing on 
the issue must be addressed.  38 C.F.R. § 4.16(b) (2010).

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected disability, 
is unable to secure or follow a substantially gainful occupation.  
On VA PTSD examination in June 2008, the examiner noted that the 
Veteran sustained a neck injury during a motor vehicle accident 
which led to his retirement.

It does not appear that an examiner has yet been asked to render 
an opinion as to the overall effect of the Veteran's service-
connected disability alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of action 
is to afford the Veteran an examination to ascertain the impact 
of his service-connected disability on his unemployability.  The 
examiner on remand should specifically reconcile the opinion with 
the June 2008 VA opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since June 2010.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.

3.  Schedule the Veteran for a VA examination 
with a psychiatrist or psychologist to 
determine the current nature and severity of 
his PTSD.  The claims file must be reviewed 
and that review should be noted in the 
examination report.  The examiner should 
specifically provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a 
GAF score.  The examiner should provide a 
complete rationale for all conclusions 
reached and should discuss those findings in 
relation to the pertinent evidence of record, 
including the Veteran's June 2010 testimony 
and the June 2008 VA examination.  All signs 
and symptoms of the Veteran's PTSD should be 
reported in detail.  The examiner should also 
describe the impact of the Veteran's PTSD on 
his occupational and social functioning.  The 
examiner should opine as to whether the 
Veteran's service-connected PTSD has a marked 
interference with his employability.  
Finally, the examiner should opine as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disability 
(PTSD), without consideration of his non-
service-connected disabilities, renders him 
unable to secure or follow a substantially 
gainful occupation.  The examiner should 
specifically attempt to reconcile and discuss 
the opinion with all other opinions of 
record, including the June 2008 VA opinion.  
The rationale for any opinion must be 
provided.

4.  Then, readjudicate the claims, including 
consideration of whether referral of the TDIU 
claim for consideration under 38 C.F.R. 
§ 4.16(b) is warranted.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

